Citation Nr: 1202224	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-35 450	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic skin disorder, claimed as papular lesions.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1979.  He died in August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Most recently, the Board denied the claim in November 2008, but this denial was vacated pursuant to a decision of the United States Court of Appeals for Veterans Claims (Court) in January 2011.

Under VA law, an eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated.  

In this case, the RO was furnished with notice of the Veteran's death in August 2011.  In October 2011, the Board received a claim for substitution from a state service organization on behalf of S.A.P., described as being the Veteran's surviving spouse.  In November 2011, a private attorney made a motion for a 90-day extension of time to substitute the surviving widow as a party.  Just recently received by the Board was another statement from a private attorney indicating that he represented the Veteran.

As the RO must address the issue of substitution in the first instance, all the correspondence should be properly before the RO adjudicators.  As such, the November 2011 motion is denied and the claim is referred to the RO for consideration, including the question of the proper representative for the party claiming substitution.

As the substitution issue has not been addressed by the RO in any manner to date, and the question of whether there is a proper substitution under 38 U.S.C.A. § 5121A is a matter for the RO, the issue is referred for appropriate consideration. 


FINDING OF FACT

In August 2008, VA was notified that the Veteran died earlier in the same month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

As indicated above, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion, and the request of S.A.P. has accordingly been referred to the RO for appropriate action.  See 38 U.S.C.A. § 5121A.  


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


